Citation Nr: 9911113	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for liposarcoma of the 
left hip and buttock.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from November 1956 to May 1973.  

In an August 1973 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a low back disorder.  The veteran was 
notified of that decision at his latest address of record and 
did not appeal, and the August 1973 decision is final.  The 
veteran again claimed entitlement to service connection for a 
low back disorder, and in a May 1977 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.

The veteran submitted a notice of disagreement with the May 
1977 decision and was provided a statement of the case in 
July 1977.  He did not, however, submit a substantive appeal 
following the issuance of the statement of the case and the 
May 1977 decision is final.  38 U.S.C. § 4005 (1976); see 
Fenderson v. West, 12 Vet. App. 119, 129-30 (1999); Brannon 
v. West, 12 Vet. App. 32, 34 (1998); Roy v. Brown, 5 Vet. 
App. 554 (1993); 38 C.F.R. §§ 3.104, 19.153 (1976).

In April 1997 the veteran again claimed entitlement to 
service connection for a low back disorder, and in a May 1998 
rating decision the RO determined that new and material 
evidence had not been submitted to reopen that claim.  The RO 
also denied entitlement to service connection for liposarcoma 
of the left hip and buttock, referred to as a cancerous tumor 
on the left side of the lower body.

The veteran perfected an appeal of the May 1998 decision, and 
that decision is currently before the Board of Veterans' 
Appeals (Board) for consideration.




FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
liposarcoma of the left hip and buttock is not supported by 
competent medical evidence showing that the disorder is 
related to an in-service disease or injury.

2.  Entitlement to service connection for a low back disorder 
was denied by the RO in May 1977, and that decision became 
final in the absence of a perfected appeal.

3.  The evidence submitted subsequent to the May 1977 
decision is new, in that it was not previously considered by 
decisionmakers, it bears directly and substantially on 
whether the veteran has a low back disorder that had its 
onset during service, and it must be considered in order to 
fairly decide the merits of his claim.

4.  Degenerative disc disease of the lumbosacral spine was 
diagnosed in service, the medical evidence shows that the 
veteran currently has degenerative disc disease of the 
lumbosacral spine, and the claim of entitlement to service 
connection for a low back disorder is plausible.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
liposarcoma of the left hip and buttock is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The May 1977 rating decision in which service connection 
for a low back disorder was denied is final, new and material 
evidence has been submitted, and the claim is reopened.  38 
U.S.C. § 4005(c) (1976), 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104, 19.153 (1976), 3.156 (1998).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in July 1967 
he strained the muscles in his lower back while overhauling 
an engine, which resolved four days later.  An X-ray study of 
the left hip joint and pelvis in May 1970 showed acelabution 
of the superior hip from left to right.  In January 1971 he 
received treatment for pain in the left thigh up to the 
ischial tuberosity, which was assessed as left ischial 
bursitis, for which he continued to receive treatment through 
March 1971.  In July 1972 he complained of pain in the left 
lower back, with limited motion and a positive straight leg 
raising test.  An X-ray study revealed decreased lumbar curve 
secondary to spasm, and his complaints were assessed as 
lumbosacral strain.

In January 1973 the veteran reported having intermittent low 
back pain since 1961, with some radiation into both legs, and 
an increase in back pain at the L3-L4 level, with radiation 
into the right lower extremity.  An orthopedic examination 
revealed compensatory scoliosis to the left in the lumbar 
spine, flexion limited to 40 degrees due to pain, positive 
straight leg raising test at 30-40 degrees on the left and at 
60-70 degrees on the right, no sensory deficit, no muscle 
atrophy, deep tendon reflexes of +3 at the knees bilaterally 
and +1 at the left ankle and +3 at the right ankle, and good 
heel and toe walking.  At that time the veteran's complaints 
were assessed as low back pain with sciatica, probably due to 
degenerative disc disease.  The veteran was also provided a 
neurological examination, which also resulted in a diagnosis 
of low back pain probably due to early degenerative disc 
disease.

Three weeks following the examinations in January 1973 the 
veteran was reported to be improving, but continued to have 
an absent left ankle reflex.  His symptoms at that time were 
attributed to a herniated nucleus pulposus at L5-S1, but no 
diagnostic studies supporting that diagnosis are of record.  

The veteran again received treatment for low back pain in May 
1973.  In conjunction with his May 1973 separation 
examination he reported having recurrent back pain, and the 
report of the physical examination shows that he had 
recurring back pain from degenerative disc disease.

The report of a July 1973 VA examination indicates that the 
veteran reported having back and leg pain.  Examination 
showed limited forward bending due to pain, no deformity, 
swelling, or point tenderness, no evidence of muscle spasm or 
atrophy, normal squat and heel and toe walking, straight leg 
raising to 80 degrees bilaterally, negative Lasegue's sign, 
and no neurological deficit in the lower extremities.  An X-
ray study of the lumbosacral spine and pelvis revealed that 
the vertebral bodies were in normal alignment with well-
maintained disc spaces and no abnormalities.  The examining 
physician did not indicate, following the examination and X-
ray study, whether the veteran had a low back disorder.

In an August 1973 rating decision the RO denied entitlement 
to service connection for a disorder of the back and left 
hip.  That decision was based on the evidence reported above.  
Service connection was denied because, although the service 
medical records documented the possibility that the veteran 
had the claimed disability, the most recent examination 
failed to show such disability.

VA treatment records show that in February 1997 the veteran 
reported having had chronic low back pain with numbness in 
his legs since an injury in 1973, which had become 
progressively worse over the previous two years.  Later in 
February 1997 he reported a 36-year history of progressively 
worsening low back pain and leg weakness.  He also reported 
having received a medical evaluation for his back complaints 
in 1973, but none since.  His primary complaint was of severe 
and progressive bilateral lower extremity weakness and 
sensory changes, which he described as numbness and tingling.  
A magnetic resonance image (MRI) of the lumbosacral spine 
revealed evidence of a left L5-S1 paracentral herniated disc 
with neural foraminal narrowing as well as a smaller 
herniated disc at L4-L5.  

The treating physicians also found that the veteran's lower 
extremity weakness was probably due to a neurodegenerative 
disease of an unknown type.  The available treatment records 
do not indicate that a definitive diagnosis of his lower 
extremity complaints was determined.

When the veteran was examined in February 1997 he was found 
to have two large growths, one on his left buttock and one on 
the left hip, which he reported having had for several years.  
Diagnostic testing revealed that the growths were 
liposarcoma, for which he underwent radiation treatment 
through June 1997.  VA and private treatment records do not 
show any etiology for the liposarcoma.

The report of an August 1997 VA examination indicates that 
the veteran reported a 36 to 37 year history of low back pain 
without any specific trauma, for which he had received 
several chiropractic adjustments.  He complained of recurrent 
low back pain, with numbness over the entire left buttock, 
the left leg, and into the left foot and weakness in the 
entire left leg.  The examiner referenced the prior MRI in 
the veteran's treatment records, which showed a herniated 
nucleus pulposus at 
L5-S1 and a smaller one at L4-L5.  As the result of the 
examination and available treatment records, the examiner 
provided a diagnosis of chronic low back pain with MRI 
evidence of a herniated nucleus pulposus at L5-S1 and L4-L5, 
with some neural impingement and motor weakness in the left 
lower extremity.

In his August 1998 substantive appeal the veteran reported 
having suffered from low back symptoms for many years, which 
he self-medicated.  No contentions were made concerning his 
claim of entitlement to service connection for liposarcoma of 
the left hip and buttock.

II.  Service Connection for Liposarcoma

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the lay evidence of a continuing disorder since service.  See 
Clyburn v. West, No. 97-1321, slip op. at 9 (U.S. Vet. App. 
April 2, 1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, No. 96-1214, slip op. at 7 (U.S. Vet. App. 
Feb. 11, 1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  Analysis

The medical evidence shows that the veteran currently has 
liposarcoma of the left hip and buttock, but the veteran has 
not submitted any evidence, lay or medical, showing that the 
disease was present during service or that the disease is 
related to an in-service disease or injury.  Caluza, 78 F.3d 
at 604.  Although the veteran's service medical records show 
that he received treatment for left ischial bursitis, he has 
not submitted any evidence showing that the disorder 
pertaining to the left hip is related to the liposarcoma that 
was diagnosed 26 years later.  In the absence of competent 
evidence showing that the disease is related to an in-service 
disease or injury, the Board has determined that the claim of 
entitlement to service connection for liposarcoma on the left 
hip and buttock is not well grounded.  See Boyer v. West, 
11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. App. 142 
(1999) (a claim is not well grounded if there is no medical 
evidence of a nexus to service).


II.  New and Material Evidence of Service Connection for a 
Low Back Disorder

A.  Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, No. 
97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, No. 
97-1534, slip op. at 15 (U.S. Vet. App. Feb. 17, 1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

B.  New and Material Analysis

Service connection for a low back disorder was denied in 
August 1973 on the basis that the current medical evidence 
did not show that the veteran had a low back disorder.  The 
February 1997 VA treatment records document that he currently 
has degenerative disc disease of the lumbosacral spine.  The 
VA treatment records were not previously considered and are 
not cumulative or redundant of the evidence of record when 
the August 1973 decision was rendered.  In addition, the 
evidence bears directly and substantially upon the specific 
matter under consideration, that being whether the veteran 
currently has a low back disorder, and in connection with his 
service medical records showing that degenerative disc 
disease was diagnosed during service, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hodge, 155 F.3d at 1356.  The Board 
finds that the current medical evidence documenting that the 
veteran has degenerative disc disease of the lumbosacral 
spine is new and material, and the claim of entitlement to 
service connection for a low back disorder is reopened.

C.  Well-Grounded Claim Analysis

In order to reach the merits of the veteran's claim of 
entitlement to service connection for a low back disorder, 
the Board must first determine whether his reopened claim for 
service connection is well grounded.  Winters, No. 97-2180, 
slip op. at 4.  The medical evidence shows that the veteran 
currently has degenerative disc disease of the lumbosacral 
spine, and the Board finds that the current medical evidence 
satisfies the first Caluza element by showing a current 
diagnosis of disability.  In addition, his service medical 
records show that he received treatment for degenerative disc 
disease of the lumbosacral spine during service, he reported 
having low back problems since his separation from service, 
and the medical evidence shows that he currently has the 
disease that was diagnosed in service.  The Board finds, 
therefore, that the documentation of the diagnosis in the 
service medical records and the report of continuing 
symptomatology since service satisfy the second and third 
Caluza elements, and that the claim of entitlement to service 
connection for a low back disorder is well grounded.  Savage, 
10 Vet. App. at 495-497; 38 C.F.R. § 3.303(b).


ORDER

The claim of entitlement to service connection for 
liposarcoma of the left hip and buttock is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened and is well grounded.


REMAND

As shown above, the veteran's claim of entitlement to service 
connection for a low back disorder has been reopened and 
found to be well grounded.  The claim is, therefore, being 
remanded to the RO in order for VA to fulfill its duty to 
assist the veteran in developing the facts relevant to the 
claim, and for the RO to adjudicate the claim for service 
connection on a de novo basis.  Bernard v Brown, 4 Vet. App. 
384 (1993).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a low back 
disorder since service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.

2.  The RO should afford the veteran an 
appropriate examination in order to 
determine the nature of any current low 
back disorder and the relationship of any 
such disorder to service.  The claims 
file and a copy of this remand must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All relevant diagnostic 
studies, should be conducted.

The examiner should, based on the 
examination results, the case file, and 
sound medical principles, provide an 
opinion as to whether the degenerative 
disc disease of the lumbosacral spine 
diagnosed in February 1997, is 
etiologically related to the complaints 
and clinical findings pertaining to a low 
back disorder documented in the service 
medical records.  In other words, the 
examiner should provide an opinion on 
whether the degenerative disc disease of 
the lumbosacral spine had its onset 
during service.  The examiner should 
provide a rationale for any opinions.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the claim of 
entitlement to service connection for a 
low back disorder on a de novo basis.  If 
any benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

